Citation Nr: 1760071	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-29 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating greater than 50 percent prior to January 28, 2013, and greater than 70 percent as of January 28, 2013, for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island and a February 2013 rating decision by the VA Appeals Management Center (AMC).

The Veteran and his son testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript is of record.  The Board remanded this claim in June 2012 and then again in August 2015 for further development.


FINDINGS OF FACT

1.  Prior to January 28, 2013, the Veteran's PTSD has been characterized by occupational and social impairment, with deficiencies in most areas.

2.  At no time during the entire appellate period has the Veteran's PTSD been characterized by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to January 28, 2013, the criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2017).

2.  From January 28, 2013, forward, the criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.   Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443. 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126  (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level). 

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116   (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms. See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added). 

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. 38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).



The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



B.  Factual Background

Upon examination in October 2007, it was noted that the Veteran was appropriately dressed and made good eye contact.  He was alert and exhibited no motor abnormalities.  His speech was normal.  He was fully oriented to time, place, and person.  His memory was intact, and his attention and concentration were normal.  Mood congruence was noted.  The examiner did not find thoughts of suicidal or homicidal ideation or delusions.  His thought processes were normal.  No hallucinations were found.  His insight and judgment were intact.  He received a GAF score of 55.

The Veteran's mental health was assessed in December 2007.  He reported significant improvement in his mood, sleep, and energy.  He noted that he considered entering into a relationship with someone at work.  On examination, it was found that the Veteran was appropriately dressed, well-groomed, and made good eye contact.  He was alert with no motor abnormalities.  His speech was normal.  He was fully oriented to time, place, and person.  His memory was intact, and his attention and concentration were normal.  The examiner did not find thoughts of suicidal or homicidal ideation or delusions.  His thought processes were described as being normal.  No hallucinations were found.  His insight and judgment were intact.  He received a GAF score of 60.

A February 2008 Mental Health Outpatient Note found that the Veteran was employed and managing well.  A GAF score of 60 was noted.

The Veteran reported having some relationship troubles during an April 2008 examination.  His girlfriend told him that he was having nightmares related to his war experiences.  His PTSD symptoms included recurrent, intrusive, distressing memories; nightmares; significant distress from traumatic triggers; avoidance behavior; and exaggerated startle response.  On examination, it was noted that the Veteran was appropriately dressed and made good eye contact.  He was alert and exhibited no motor abnormalities.  His speech was normal.  He was fully oriented to time, place, and person.  His memory was intact, and his attention and concentration were normal.  His mood was described as being "sometimes depressed".  The examiner did not find thoughts of suicidal or homicidal ideation or delusions.  His thought processes were described as being normal.  No hallucinations were found.  His insight and judgment were intact.  He received a GAF score of 60.

In May 2008, the Veteran noted that work was going okay, but he did admit to some conflict with his boss.  His relationship with his girlfriend was improving, but he had to tell her that she needed to quit drinking.  He reported that his mood had been good.  Sleep, appetite, and energy were found to be fair or good.  It was noted that he continued to go to the Vet Center for group therapy.  On examination, it was noted that the Veteran was appropriately dressed and made good eye contact.  He was alert and exhibited no motor abnormalities.  His speech was normal.  He was fully oriented to time, place, and person.  His memory was intact, and his attention and concentration were normal.  The examiner did not find thoughts of suicidal or homicidal ideation or delusions.  His thought processes were found to be normal.  No hallucinations were found.  His insight and judgment were intact.  He received a GAF score of 60.

In a July 2008 Mental Health Note, the Veteran reported feeling better since an increase in his medication.  He reported being able to handle stressors at work better and felt as if he was interacting better in general.  He felt as if his girlfriend did not understand his past or why he experienced nightmares.  Despite having problems in his relationship, he reported enjoying her company.  The Veteran reported healthier sleep habits.  It was noted that he had no psychiatric hospitalizations and no past suicide attempts.  He reported living with his two sons with whom he seemed to have a positive relationship.  On examination, it was noted that the Veteran was appropriately dressed, well-groomed, and made good eye contact.  He was alert and exhibited no motor abnormalities.  His speech was normal.  He was fully oriented to time, place, and person.  His memory was intact, and his attention and concentration were normal.  The examiner did not find thoughts of suicidal or homicidal ideation, assaultive ideation, delusions, feelings of worthlessness, or feelings of hopelessness.  His thought processes were goal-oriented.  No hallucinations were found.  His insight and judgment were intact.  He received a GAF score of 60.



In his September 2008 statement, the Veteran noted that his nightmares had become worse.  He noted an increase in panic attacks, being easily angered, and sleep disturbance.  He stated that he was afraid that he would hurt someone, which was making him more paranoid.  He also reported avoidance behavior.

The Veteran received a VA PTSD examination in September 2008.  At that time, it was reported he lived with his son.  Based on the examination, the Veteran received a GAF score of 49.  The examiner found that the Veteran suffered from both PTSD as well as a recurrent, severe major depressive disorder with possible psychotic features.  The examiner also diagnosed the Veteran with a panic disorder with agoraphobia.  The Veteran reported significant problems at work with maintaining work relationships, and he also reported that had problems staying at work and coming into work because of panic attacks in addition to other PTSD symptoms he experienced.  The Veteran reported marked reliance on his adult sons for his activities of daily living, reported no close friends, and was essentially estranged from his family.  The examiner found that if the Veteran were in any other type of work situation he would most likely have already been fired.

The Veteran was seen in October 2008.  At that time, it was determined that he suffered from recurrent, intrusive, distressing memories; nightmares; significant distress from traumatic triggers; avoidance behavior; and exaggerated startle response.  On examination, it was noted that the Veteran was appropriately dressed, well-groomed, and made good eye contact.  He was alert and exhibited no motor abnormalities.  His speech was normal.  He was fully oriented to time, place, and person.  His memory was intact, and his attention and concentration were normal.  The Veteran described his mood as not being good and that he experienced anger.  The examiner did not find thoughts of suicidal or homicidal ideation, assaultive ideation, delusions, feelings of worthlessness, or feelings of hopelessness.  His thought processes were goal-oriented.  No hallucinations were found.  His insight and judgment were intact.  He received a GAF score of 55.



In a December 2008 mental health note, the Veteran reported having some stress at work due to conflict with his supervisor.  He had to take a week of medical leave due to the stress.  He reported an improvement in his mood due to an increased dose of his medication.  He noted that his sleep was good, but he continued to have nightmares.  He denied suicidal or homicidal ideations.  He was assigned a GAF score of 55.

In a March 2009 Group Counseling Note, it was found that the Veteran had made significant progress in the group.  It was also noted that he was no longer losing his temper at work.  The Veteran reported utilizing relaxation exercises.  He was putting a lot of effort into group assignments and was highly motivated towards self-improvement.

A March 2009 Mental Health Treatment Plan Note reported that the Veteran received a GAF score of 62.

In a June 2009 Mental Health Note, the Veteran received a GAF score of 62.  His PTSD symptoms included recurrent, intrusive, distressing memories; weekly nightmares; significant distress from traumatic triggers; avoidance behavior; and an exaggerated startle response.

The Veteran was seen in October 2009.  The Veteran reported that he was doing okay and that he was dealing with the same problems.  He noted that he was still dealing with anxiety and depression.  He reported benefiting from the interpersonal skills group he attended earlier in the year, but he also felt that he had been doing worse recently.  His primary stresses were found to be work-related.  He reported struggling with managing his anger.  He endorsed social isolation, insomnia, sleep disturbance, a fair appetite, fair concentration, fair energy, a decrease in motivation, and irritability.  He denied suicidal or homicidal ideations.  He reported hypervigilance.  He was assigned a GAF score of 60.

The Veteran underwent a VA examination in December 2009.  He complained of stress, depression, and anxiety.  His symptoms were consistent with those noted above.  He stated that he stayed by himself because he could not get along with people.  He was employed full time.  After work, he would spend time with his sons or his dogs.  He did not go shopping because he did not like crowds.  The only relatives that he was close to were his two sons.  He stated he had no friends and had difficulty with his work supervisors and managers.  The examiner assigned a GAF scale score of 50.

In a September 2012 statement, the Veteran reported using both his sick and vacation leave for his PTSD.  It was noted that he was on a last-chance assessment to stay employed due to his constant use of leave.  It was also noted that the Veteran had had many episodes of PTSD while working and could not work with other employees.  As a result, the Veteran worked in an area alone.

The Veteran received a VA examination in January 2013.  The examiner determined that the Veteran suffered from occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that other than his two sons, with whom he has a good relationship with, the Veteran is "very socially isolated".  It was also noted that the Veteran was still working at the post office as a mail sorter, a job which he held since 1980.  At his employment, the Veteran had to work alone because he could not tolerate working with others.  He reported bouts of suicidal ideation with no plan or intention, and the Veteran stated that he used alcohol to reduce the ideation.  It was found that the Veteran experienced avoidance behavior, a markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, sleep disturbance, irritability or outbursts of anger, difficulty concentrating, and an exaggerated startle response.  His symptoms included a depressed mood, anxiety, weekly panic attacks, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner determined that the Veteran was able to manage his financial affairs.  He concluded that he thought the Veteran's PTSD symptoms had increased in frequency and severity since the last examination.  The Veteran was assigned a GAF scale score of 52.

VA examiners assigned the Veteran GAF scores of 45 in February 2013 and in May 2013.  He denied trying to seriously harm himself in the past.  He also denied having thoughts about harming himself or having attempted suicide in the past month.  He denied homicidal ideation and suicidal ideation.  He also denied delusions and hallucinations.  It was noted that his insight and judgment were improving.  An examiner assigned the Veteran a GAF score of 49 during a July 2013 assessment.  The Veteran denied trying to seriously harm himself in the past in an October 2013 report.  He also denied having thoughts about harming himself or having attempted suicide in the past month.  He was assigned a GAF score of 49.

The Veteran reported nightmares and having to watch his back at work during a November 2013 PTSD clinic.  On examination, the Veteran was found to be alert, oriented, but with reddened eyes.  His speech was spontaneous and anxious.  He was tense, and his thought processes were linear.  No hallucinations were found.  His affect was depressed and anxious.  His insight and judgment were fair.  The examiner in a January 2014 Mental Health Note assigned the Veteran a GAF score of 50.

In a February 2014, Mental Health Note, it was found that the Veteran had never tried to seriously harm himself in the past.  He denied thoughts of harming himself in the past month.  He denied an attempt at suicide within the past month.  On examination, he denied hallucinations or delusions.  It was noted that he was experiencing stress due to his son's mental health.

In March 2014, it was noted that the Veteran felt stress at work and that he was on a last-chance agreement.  It was found that the Veteran had never tried to seriously harm himself in the past.  He denied thoughts of harming himself in the past month.  He denied an attempt at suicide within the past month.  On examination, the Veteran was alert and oriented.  His speech was normal with an anxious tone.  His thought processes were linear.  He exhibited no hallucinations or delusions.  His affect was mildly anxious.  His insight and judgment were found to be fair.

The Veteran was seen in June 2014.  On examination, the Veteran was alert, oriented, and made good eye contact.  His speech was normal with a mildly anxious tone.  His thought processes were linear.  He exhibited no hallucinations or delusions.  His affect was appropriate and positive.  His insight and judgment were found to be fair.  The Veteran had never tried to seriously harm himself in the past.  He denied thoughts of harming himself in the past month.  He denied an attempt at suicide within the past month.  

In October 2014, the Veteran reported that his medication had been less effective over the last two months in helping him sleep.  He reported difficulty falling asleep, increased dreams, feelings of being lost, and interrupted sleep due to his dreams.

In November 2014, the Veteran reported good results from an increase in his medication.  He reported that his dreams had decreased.  His sleep had improved.  His mood was described as being "pretty good".  He had no issues at work.  His relationship with his sons had improved.  It was noted that the Veteran was significantly more positive as compared with his last visit.

The Veteran was seen in February 2015.  He reported no recent issues with work.  It was noted that the Veteran had never tried to seriously harm himself in the past.  He denied thoughts of harming himself in the past month.  He denied an attempt at suicide within the past month.  On examination, it was noted that the Veteran was well-groomed and appropriately dressed for the season.  His speech was normal.  His thought processes were linear and future-oriented.  He exhibited a euthymic affect.  His insight and judgment were found to be good, and his cognition was noted to be grossly intact.

The Veteran was seen in April 2015.  At that time, it was noted that the Veteran had never tried to seriously harm himself in the past.  He denied thoughts of harming himself in the past month.  He denied an attempt at suicide within the past month.  On examination, it was noted that the Veteran was well-groomed and appropriately dressed for the season.  His speech was normal.  His thought processes were linear and future-oriented.  He exhibited a euthymic affect.  His insight and judgment were found to be good, and his cognition was noted to be grossly intact.

In a September 2015 Mental Health Note, it was noted that the Veteran's sleep was off due to his work schedule and anxiety.  He was on a last chance agreement with the post office, and it was noted that he had been able to stay in control at work.  It was noted that the Veteran had never tried to seriously harm himself in the past.  He denied thoughts of harming himself in the past month.  He denied an attempt at suicide within the past month.  On examination, it was noted that the Veteran was alert, oriented, and made good eye contact.  He was friendly and cooperative.  His speech was normal.  His mood and affect were anxious.  His thought processes were linear and goal-oriented.  His thought content was reality-based.  He had no homicidal ideation.  He denied hallucinations.  His judgment was good, and his attention and concentration were intact.

The Veteran received a VA examination in December 2015.  The examiner determined that the Veteran, in addition to PTSD, also suffered from a severe major depressive disorder and panic attacks.  His symptoms included a depressed mood, anxiety, weekly panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran reported auditory hallucinations in the form of gunshots.  The examiner determined that the Veteran was able to manage his financial affairs.  The examiner found that the Veteran's PTSD symptoms had continued to the same degree as documented in his last VA examination in 2013.  It was noted that functionally, the Veteran continued to experience severe deficits in his ability to have social relationships.  He did not go to public places and relied rely on his son to run errands.  His social contacts were limited to his children and
routine encounters with other veterans in his work place.  He denied having
friends or other close contacts.  Occupationally, if was found that the Veteran is on probationary status as a result of his symptoms.  He was able to maintain his employment as a result of the solitary nature of his work.  He actively
avoided fellow employees who were not veterans.   The examiner determined that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

With respect to the GAF scale score of 52 assigned on VA examination in January 2013, the VA examiner stated that it was suggestive of a moderate degree of functional impairment, likely reflecting his significant functional impairment, including threats of termination made at that time.   The examiner also noted that it was only two points away from a score indicative of severe impairment. 

In a February 2016 Mental Health Note, the Veteran denied thoughts of harming himself in the past month.  He denied an attempt at suicide within the past month.  On examination, it was noted that the Veteran was well-groomed, alert, and oriented.  He made good eye contact.  His speech was normal.  His mood was "on edge", and his affect was anxious.  His thought processes were linear and goal-oriented.  He denied suicidal ideation or homicidal ideation.  He denied hallucinations.  His insight and judgment were found to be good, and his concentration was intact.

The Veteran was seen in March 2016.  He reported that work had been a little better.  The examiner noted that there was a definite correlation with mood and anxiety when the Veteran is forced to work too many hours.  He reported experiencing nightmares.  It was noted that the Veteran had never tried to seriously harm himself in the past.  He denied thoughts of harming himself in the past month.  He denied an attempt at suicide within the past month.  On examination, it was noted that the Veteran was well-groomed, alert, and oriented.  His speech was normal.  His thought processes were linear and goal-oriented.  He exhibited a constricted affect.  He denied suicidal ideation or homicidal ideation.  He denied hallucinations.  His insight and judgment were found to be good, and his concentration was intact.

B.  Analysis

The Board has considered the VA treatment records, including all VA examination reports and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment.  As a result, the Board finds that the Veteran has exhibited a variety of symptoms.  The Board acknowledges that there has been a degree of fluctuation with respect to the severity of his symptoms.  However, after a thorough review of the evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the disability picture resulting from his symptoms of PTSD more nearly approximate a 70 percent disability evaluation due to occupational and social impairment deficiencies in most areas prior to January 28, 2013.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Prior to January 28, 2013, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  For example, prior to January 28, 2013, his GAF scores ranged from 49 to 62.  A GAF score of 51 to 60 indicates that the Veteran has moderate symptoms or moderate difficulty in social, occupational, or school functioning while a GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  The Veteran also suffered from recurrent, intrusive, distressing memories; nightmares; significant distress from traumatic triggers; avoidance behavior; and exaggerated startle response during this period.  Most notably, the Veteran showed difficulty in adapting to stressful circumstances (i.e., work or a work-like setting and an inability to establish and maintain effective relationships.) and he began to have problems with his few social relationships he maintained.  Furthermore, in September 2008, the Veteran reported marked reliance on his adult sons for his activities of daily living, reported no close friends, and was essentially estranged from his family.  Accordingly, the Board finds that the Veteran's PTSD is more nearly approximate to a 70 percent disability evaluation due to occupational and social impairment deficiencies in most areas prior to January 28, 2013.

However, regardless of the severity, frequency, and duration of his symptoms, at no time during the entire appellate period has the Veteran's PTSD been manifested by total occupational and social impairment.   He has maintained a relationship with his sons.  While the Board acknowledges that he has significant difficulties at work, especially in terms of relationships with co-workers and absenteeism, he has been consistently employed on a full time basis.  Accordingly, the preponderance 


of the evidence weighs against entitlement to a disability rating in excess of 70 percent for the Veteran's PTSD for the entire appellate period.


ORDER

Prior to January 28, 2013, entitlement to a 70 percent rating, but not higher, for PTSD is granted.

From January 28, 2013, forward, entitlement to a disability in excess of 70 percent for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


